Citation Nr: 1427389	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  09-30 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to a rating higher than 10 percent for bilateral pes planus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1969 to October 1971. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision, dated in March 2009, of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah. 

In August 2010, the Veteran appeared at hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.

The Board remanded the claim for additional development in December 2010.  While on appeal in a rating decision in November 2011, the RO granted service connection for posterior tibial tendonitis of the right and left ankles as secondary to the service-connected bilateral pes planus.  The claim of service connection for posttraumatic stress disorder is before another Veterans Law Judge, who conducted a hearing on the claim in August 2013.  At the hearing the Veteran raised claims for increase for disabilities of the ankles, which will be addressed by the Veterans Law Judge who conducted the hearing in August 2013.

This decision by the undersigned, who presided at a hearing on the claim, is limited to the claim for increase for bilateral pes planus. 


FINDING OF FACT

Bilateral pes planus is not manifested by marked deformity, pain on manipulation and use accentuated, or indication of swelling on use.  





CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for bilateral pes planus have not been met.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, and 4.71a, Diagnostic Code 5276 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  

VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  

The RO provided pre-adjudication VCAA notice by letter in October 2008.




As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records and VA records.

In testimony in August 2013, the Veteran stated he received s disability benefits from the Social Security Administration based on a back injury and other nonservice-connected disabilities.  The Veteran has not argued that the records are relevant to the present claim and VA is not obligated to obtain the records.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (Fed. Cir. 2010) (there is no duty to assist when there is no indication that the records are potentially relevant).  

The Veteran was afforded VA examinations in April 2009, in February 2010, and in January 2011.  As the examination reports are based on review of the Veteran's history and described the disability in sufficient detail so that the Board's review is a fully informed one, the examination reports are adequate to decide the claim.  

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  

A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. §  4.7.

In deciding the claim, the Board has considered staged ratings based on the facts during the appeal period.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Bilateral pes planus is currently rated 10 percent under Diagnostic Code DC 5276.  Under Diagnostic Code DC 5276, the criteria for 10 percent rating are moderate symptoms, including the weight-bearing line over or medial to the great toe, inward bowing of the tendo-Achilles, and pain on manipulation and use of the feet.  The criteria for a 30 percent rating are severe symptoms, including objective evidence of marked deformity, pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  

On VA examination in April 2009, the VA examiner noted moderate pes planus without weight bearing, but with weight bearing there was bowing of the Achilles tendon.  There were callus formations. 

On VA examination in February 2010, the VA examiner stated that the Veteran had bilateral pes planus with and without weight bearing, but more severely with weightbearing.  There was tenderness on manipulation of the arches.  There were no obvious signs of abnormal weight bearing on the feet.




On VA examination in January 2011, the Veteran complained of painful heel pain and flare-ups of throbbing foot pain.  The Veteran wore orthotics.  The VA examiner described moderate bilateral pes planus.  There was tenderness on manipulation of the arches.  The Achilles tendon bowed with weight bearing, but was maintained without weightbearing.  There were no other signs of abnormal weightbearing seen on examination.  There was no change in active or passive ranges of motion during repeat motion testing, and no additional losses of ranges of motion or loss of function of the involved joints, due to pain, weakness, impaired endurance, fatigue, incoordination,  flare-ups, or loss of function.

While the Veteran has bowing of the Achilles tendon and calluses, there is no evidence of marked deformity in pronation or abduction, pain on manipulation and use accentuated, and swelling associated with pes planus.  And the findings during the period of the appeal do not more nearly approximate or equate to the criteria for the next higher rating, considering functional loss due to pain, weakness, excess fatigability, swelling, deformity, atrophy, or painful movement under 38C.F.R. §§ 4.40, 4.45, 4.59, and repetitive motion. 

The Veteran is receiving separate compensation for service-connected disabilities of the ankles on the basis of limitation of motion.  The ratings of the ankles will be addressed in another decision by the Veterans Law Judge, who conducted the hearing in August 2013. 

In conclusion, as the preponderance of the evidence is against a rating higher than 10 percent for service-connected bilateral pes planus, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107.  

Extraschedular Consideration 

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.


The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate. This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is encompassed by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Here, the rating criteria reasonably describe the disability level and symptomatology associated with pes planus.  In other words, the Veteran does not experience any symptomatology not already encompassed in the Rating Schedule. Therefore referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

Total Disability Rating for Compensation based on Individual Unemployability

The Veteran raised the claim at the hearing in August 2013 before another Veterans Law Judge. 

ORDER

A rating higher than 10 percent for bilateral pes planus is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


